DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an automotive lighting apparatus as set forth in claim 1 having a number of optical fibers grouped together into a number of fiber optic bundles formed into different shapes with a number of fiber optic panels; a housing assembly; a number of light sources optically coupled to a number of distal ends of said fiber optic bundles; where each fiber optic panel is configured to perform a lighting function of an automotive vehicle; a driver circuitry; the fiber optic panels optically coupled to the housing assembly; each fiber optic panel configured to communicate a conveyed light into an internal chamber of the housing assembly and to communicate a portion of the conveyed light to a number of illumination regions that extend from the housing assembly in at least two opposing directions, which are configured to perform a number of lighting functions and as specifically called for the claimed combinations.
The closest prior art, POTTER et al. (US 2018/0142860), does not include each fiber optic panel configured to communicate a conveyed light into an internal chamber of the housing assembly and to communicate a portion of the conveyed light to a number of illumination regions that extend from the housing assembly in at least two opposing directions, which are configured to perform a number of lighting functions as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the POTTER et al. reference in the manner required by the claims. 
Dependent claims 2-15 are allowed by virtue of their dependency from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875